ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 23 May 2022 for the application filed 19 October 2020 which is a Continuation of Application 15/829,758, now US Patent 10,850,871 filed 1 December 2017 which claims priority to PRO 62/484,969 filed 13 April 2017.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as agreed to by applicant’s representative during the interview conducted 31 May 2022 as follows: 
Claim 9.  An electrostatic discharge assembly for mitigating electrostatic discharge between space vehicles, the assembly comprising: 
one or more conductive contact elements configured to be coupled to one of the space vehicles proximate a capture mechanism positioned on the one of the space vehicles for at least temporarily joining the space vehicles, the one or more conductive contact elements to provide physical contact between the electrostatic discharge assembly of the one of the space vehicles and a body of another space vehicle of the space vehicles; and 
one or more equalization elements electrically connected to the one or more conductive contact elements, the one or more equalization elements to mitigate the electrostatic discharge between the space vehicles during a joining procedure between the space vehicles using the capture mechanism, wherein the one or more conductive contact elements are electrically isolated from the capture mechanism.
Claim 12. A method for mitigating electrostatic discharge between a first space vehicle and a second space vehicle, the method comprising: 
installing an electrostatic discharge system on one or more of the first space vehicle or the second space vehicle for mitigating electrostatic discharge between the first space vehicle and the second space vehicle during a rendezvous of the first space vehicle with the second space vehicle, the electrostatic discharge mitigation system comprising one or more resistors and one or more compliant members electrically connected to the one or more resistors, the one or more compliant members comprising an electrically conductive material; and 
positioning the electrostatic discharge system on only one of the first space vehicle or the second space vehicle proximate a capture mechanism, the capture mechanism to at least temporarily join the first space vehicle and the second space vehicle, the one or more compliant members being separate from and positioned about the capture mechanism to initiate first physical contact between the first space vehicle and the second space vehicle.
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 23 May 2022, with respect to claims 1-20 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “an electrostatic discharge assembly comprising: one or more conductive contact elements to be coupled to one of the space vehicles proximate a capture mechanism positioned on the one of the space vehicles, the capture mechanism to at least temporarily join the space vehicles, the one or more conductive contact elements to provide initial physical contact between the space vehicles ;and one or more equalization elements electrically connected to the one or more conductive contact elements, the one or more equalization elements to mitigate the electrostatic discharge between the space vehicles during a joining procedure between the space vehicles with the capture mechanism” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2-8 depend from claim 1 and are therefore also found allowable.
Regarding Claim 9, the prior art of record fails to disclose or teach “one or more conductive contact elements configured to be coupled to one of the space vehicles proximate a capture mechanism positioned on the one of the space vehicles for at least temporarily joining the space vehicles, the one or more conductive contact elements to provide physical contact between the electrostatic discharge assembly of the one of the space vehicles and a body of another space vehicle of the space vehicles; and one or more equalization elements electrically connected to the one or more conductive contact elements, the one or more equalization elements to mitigate the electrostatic discharge between the space vehicles during a joining procedure between the space vehicles using the capture mechanism, wherein the one or more conductive contact elements are electrically isolated from the capture mechanism” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 9 is neither anticipated nor made obvious by the prior art of record.  Claims 10-11 depend from claim 9 and are therefore also found allowable.
Regarding Claim 12, the prior art of record fails to disclose or teach “installing an electrostatic discharge system on one or more of the first space vehicle or the second space vehicle for mitigating electrostatic discharge between the first space vehicle and the second space vehicle during a rendezvous of the first space vehicle with the second space vehicle, the electrostatic discharge mitigation system comprising one or more resistors and one or more compliant members electrically connected to the one or more resistors, the one or more compliant members comprising an electrically conductive material; and positioning the electrostatic discharge system on only one of the first space vehicle or the second space vehicle proximate a capture mechanism, the capture mechanism to at least temporarily join the first space vehicle and the second space vehicle, the one or more compliant members being separate from and positioned about the capture mechanism to initiate first physical contact between the first space vehicle and the second space vehicle” in combination with the rest of the limitations in the claim.  This limitation, in the method as claimed in claim 12 is neither anticipated nor made obvious by the prior art of record.  Claims 13-20 depend from claim 12 and are therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        31 May 2022